                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7
                                         DEBRA SWEENEY,
                                   8                                                       Case No. 5:18-cv-04848-EJD
                                                        Plaintiff,
                                   9                                                       ORDER CONTINUING CASE
                                                 v.                                        MANAGEMENT CONFERENCE
                                  10
                                         TRACTOR SUPPLY COMPANY,                           Re: Dkt. No. 26
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the parties’ Joint Stipulation to Further Continue Initial Case Management

                                  14   Conference (Dkt. 26), the case management conference set for February 28, 2019 is continued

                                  15   until April 11, 2019 at 10:00 a.m.

                                  16          IT IS SO ORDERED.

                                  17   Dated: February 11, 2019

                                  18                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-04848-EJD
                                       << ORDER TYPE >>
                                                                                       1
